 In the Matterof JOSEPHR. GREGORY,(AN INDIVIDUAL)andUNITEDTRANSPORTWORKERSINDUSTRIALUNION, LOCAL806,AFFILIATED WITHC. I. O.Case No. C-1612.-Decided April18, 1941Jurisdiction:transportation of mail under contract with U. S. Government;jurisdiction contested.Unfair Labor PracticesInterference, Restraint, and Coercion:anti-union statements ; interrogation con-cerning union membership.Discrimination:dischargemotivated by employee's newly-discovered unionmembership.--CollectiveBargaining:majority established by union membership testified toby the president of the union-refusal to meet and negotiate ; failure to replyto communications ; although employer had indicated in its answer to thecomplaint of its willingness to enter into good faith negotiations to ascertainwhether or not a reasonable and fair contract can be executed, it refused toconfer with a union representative concerning modifications it desired in theproposed contract.-Remedial Orders:reinstatement and back pay ordered.DefinitionsCompany engaged in transporting' mail under contract with U. S. Govern-mentheldan employer and"not the United States within the meaning ofSection 2 (2) of the Act.Unit Appropriate for Collective Bargaining:all regular -and extra drivers.Mr. C. Paul Barker,for the Board.-Mr. Kal f ord K. Miazza,of New Orleans, La., for -the respondent.Mr. F. C. PieperandMr. Raymond Terrio,of New Orleans, La.;for the Union.dlr. Bonnell Phillips,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by United TransportWorkers Industrial Union, Local 806, herein called the Union, theNational Labor Relations Board, herein called the Board, by theRegional Director for the Fifteenth Region (New Orleans, Louisi-31 N L. R. B, No. 17.71 72DECISIONS OF NATIONAL LABOR. RELATIONS BOARDana), issued its complaint dated April 20, 1940, alleging that JosephR. Gregory, an individual, herein also called the respondent, hadengaged in and was engaging in unfair labor practices affectingcommerce within the meaning of Section 8 (1), (3), and (5) and Sec-tion 2 (6) and (7) of the National Labor Relations Act, 49 Stat.449, herein called the Act.Copies of the complaint, accompaniedby notice of hearing, were duly served upon the respondent and theUnion.With respect to the unfair labor practices, the complaint allegedin substance (1) that the respondent on or about December 1, 1939,and on or about January 4, 1940, and at all times thereafter, refused'tobargain collectively with the Union as the exclusive representa-tive of his employees in a unit appropriate for collective bargaining,although the Union became, on or about November 28, 1939, and hasat all times thereafter remained the duly designated representativeon or about December 1, 1939, discharged William Mitchell, anemployee, because of his membership in and activities on behalf ofthe Union, thereby discriminating in regard to his hire and tenureof employment and discouraging membership in the Union; and (3)that by these and other acts the respondent interfered with, re-strained, and coerced his employees in the exercise of rights guar-anteed in Section 7-of the Act.On May 3, 1940, the respondent filed an answer, in substancedenying that he had engaged in or was engaging in the allegedunfair labor practices.Pursuant to notice, a hearing was held on May 9 and 10, 1940,atNew Orleans, Louisiana, before Herbert Wenzel, the Trial Ex-aminer duly designated by the Board.The Board, the respondent,and the Union were represented by counsel and participated in thehearing.Full opportunity to be heard, to examine and cross-ex-amine witnesses and to introduce evidence bearing on the issues wasafforded all parties.At the close of the hearing, a motion by counselfor the Board to conform the complaint to the proof was grantedwithout objection.During the course of the hearing the Trial Ex-aminer made rulings on other motions and on objections to theadmission of evidence.The Board has reviewed the rulings of theTrial Examiner and-finds that no prejudicial errors were committed.The rulings are hereby affirmed.On June 12, 1940, the Board, pursuant to Article II, Section 36,of National Labor Relations Board Rules and Regulations-Series2, as amended, ordered that the proceeding be transferred to andcontinued before it; that no Intermediate Report be issued by the JOSEPH R. GREGORY73-Trial Examiner; that, pursuant to .Article II, Section 37 (c), ofsaid Rules and Regulations, Proposed Findings of Fact, ProposedConclusions of Law and Proposed Order,. be issued; and furtherordered that the parties herein should have the right within twenty(20)days from the date of issuance to file exceptions to suchProposed Findings of Fact, Proposed Conclusions of Law and Pro-posed Order, and to request oral argument before the Board, andthat the parties should have the right, within thirty' (30) daysfrom the date thereof, to file briefs with the Board.Thereafter, on August 5, 1940, the respondent filed a motion,accompanied by a brief in support thereof, to dismiss the complaintfor the reason that the respondent is not an employer within themeaning of Section 2 (2) of the Act, and that consequently "theBoard does not have jurisdiction of this complaint."- The Boardhas considered the brief filed by the respondent and, for the reasonsbelow stated, hereby denies the respondent's. motion..On February 11, 1941, the Board issued and duly served upon theparties Proposed Findings of Fact, Proposed Conclusions of Lawand Proposed Order.The respondent, on March 3, 1941, filed ex-ceptions to the Proposed Findings of Fact, Proposed Conclusions ofLaw, and Proposed Order and, on the same date, a brief in supportthereof.The Board has considered the exceptions to the ProposedFindings of Fact, Proposed Conclusions of Law and Proposed Orderand finds no merit in them.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent, Joseph R. Gregory, is an individual engaged undercontract with the United States of America, acting in this respectby the Postmaster General, in transporting mail on Route 449001 inand about New Orleans, Louisiana.Under the terms of this contract, executed for and during theterm beginning July 1, 1938, and ending June 30, 1942, the respond-ent transports mail between the Post Office at New Orleans, Louisi-ana, and the mail station at Algiers, Orleans Parish, Louisiana,and between various bus and railroad terminals in the City ofNew Orleans, including those of the Teche Greyhound Lines, theIllinois Central System, the Yazoo & Mississippi Valley R. R. Co.,the Texas & Pacific Railway Co., the Missouri Pacific R. R. Co.,the Southern Railway System, the Louisiana and Arkansas RailwayCo., the Gulf, Mobile & Northern R. _R. Co., the Louisville & Nash-villeRailroad, and the New Orleans & Lower Coast Railroad. i4DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the performance of the contract the respondent owns andoperates approximately 14 trucks and employs some 10 regular driv-ers and one extra driver.The contract incorporates by reference the conditions set forth inPost Office bulletin of December 27, 1937, soliciting bids for the-performance of the duties above outlined. In undertaking the con-tract the-respondent was required to furnish a bond conditionedupon the-faithful performance of the services contracted for.Drivershired by him must meet certain minimum age and educational stand-Department and to wear standardized caps or hats with badge.Un-der the provisions of the bulletin, "Drivers furnished by contractorsfor the service of carrying the mails will be required to load andunload the mails under the direction of authorized representativesof the Post Office Department," and the Postmaster "may requirethe contractor to suspend a driver from duty for inefficiency or other-serious delinquency."It is further stipulated that "the drivers, motorvehicles, and service are to be at all -times under the control of thePostmaster, and are to be operated under such schedules as the Post-master may prescribe."As above indicated, the respondent obtained the contract underwhich he now operates through competitive bidding.The statutory-provisions governing the letting of contracts for the carriage of mailrequire the Post Office Department to solicit such bids by advertise-ment and to accept the proffer of the lowest responsible bidder un-less all bids shall be deemed exorbitant.'The contractor hires suchindividuals and furnishes such equipment as-is necessary to the per-formance of the contract.The contractor fixes the wages to bepaid to his drivers, they hours to be worked by them, assigns them tovarious routes, and otherwise controls the details of their employ-ment,, subject to the supervisory authority maintained by the PostOffice Department as above outlined.It is the respondent's contention that he "is not an individualwithin the contemplation of the National Labor Relations Act, but-isan agent of the United States, performing what is essentiallya governmental function, i. e.; the carriage of mail."Section 2 (2)of the Act provides in part :The term "employer" includes any person acting in the interestof an employer, directly or indirectly, but shall not include theUnited States or any State of political subdivision thereof' Chap 12, Sec 421-451, Title 39, U S C A. JOSEPH R. GREGORY. 75If, by the respondent's assertion that he "is not an individualwithin the meaning of the Act," it is meant that he is not an em-ployer within the meaning of Section 2 (2), the respondent's con-tention must fail unless he is the United States.The respondent isthe employer of the drivers utilized by him in performance of hiscontract by all the criteria, such as control over detail, payment ofcompensation, and power of appointment, evolved by the Courts astests of whether or not one is alp, employer.Since the United Statesis excluded _from the term "employer" as used in the Act, it is un-necessary to consider whether the control exercised by it over therespondent would.be sufficient to render it jointly responsible withthe respondent for the commission of unfair labor practices, absentsuch an exclusion.The sole question thus remaining is whether therespondent is the United States within the intent and meaning ofthe Act.We think not.2The respondent does not directly assert that he is the UnitedStates.He argues that he must be considered an "agent" of theUnited States by virtue of the fact that he is engaged in what istermed a "governmental function," and he readily concedes that onewho is not so engaged is an employer within the meaning of the Acteven though he conducts his operations solely under contract withtheGovernment.However relevant such distinctions may be inother fields of law 3- we think it clear that the remedial provisions ofthe Act, designed to protect and effectuate the national policy, thatemployees shall have the right to self-organization and to collectivebargaining with their employers, should not be suspended merelybecause an individual who has obtained a government contract incompetitive bidding with other private individuals seeking profitfrom the performance thereof, is engaged, thereunder in what has2It is clear that the respondent has not become an officer of the United States merely bytaking the oath required of him and his drivers by statute. SeeGlavez v United States,35 Ct. Cl 242(reversed on other grounds,182 U S 595),wherein the Court said, "Anofficial oath is an incident to the discharge of the duties imposed and does not constitutehim who takes it an officerde jure"2 The respondent's brief in support of the motion to dismiss the complaint cites certaincourt decisions terming mail contractors"public agents"and "instrumentalities"'In themain they involve the liability of mail contractors to third persons for the negligence of thecontractor's servants in handling mail, and do not directly construe the rights and liabili-ties existing between the Government and the contractors.The United States SupremeCourt has denied claims of individuals operating under contract with the United States thatthey,as "instrumentalities of the United States,"should escape local taxationInCromerv. Standard Dredging Co.,224 U. 5.362, the Court upheld the imposition of a property taxlevied by Porto Rico upon the dredge, tugboats, etc , being owned and used exclusively by acorporation under contract with the United States in dredging San Juan harbor,a functionclearly as "governmental"in character as the carriage of mailSo also inJames v. DravoContracting Co.,302 U S. 134, both the majority and minority opinions held that a gross,receipts tax levied upon a corporation engaged under contract with the Government in theconstruction of locks and dams for improvement of navigation was not laid upon the UnitedStates nor upon an instrumentality of the United States. 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeen termed a "governmental function" in cases arising under othercircumstances.4The respondent argues that "in the event the em-ployees of the respondent organized for the purpose of 'securinghigher wages then there would be no doubt but that payment ofthese wages would be ultimately borne by the United States."Whilethe Act, of course, only guarantees that employees shall have- theright to bargain collectively concerning wages, the respondent's con-tention is equally applicable to all persons who, by contract with theGovernment, have undertaken to supply goods to or perform servicesfor the Government.They, like the respondent, are engaged inbusiness for profit, and it is manifest that they are not within anyaccepted definition of "the United States." 5Congress, in the variousCivil Service, Classification and other Acts, has established provisionsgoverning the conditions of employment in various branches andagenciesof the Government.Employees of these bodies would, inthefinal analysis, have to seek adjustment of many. mattersproperly the subject of . collective bargaining from the Con-gress itself.The respondent's employees are not within the-pro-tection of these-statutes; 6 nor could the Post Office Department underthe terms of the respondent's contract entertain requests for or bindthe respondent in collective bargaining with representatives of the4 The Act, unlike the Social Security Act below quoted,makes no reference to instrumen-talities of the United States.Sections 811 (b)6,Title vlll,and 907(c) 5, Title IX of theSocial Security Act provide in part that"The term 'employment'means any service . . .except . . . service performed in the employ of the United States Government or of aninstrumentality of the United States " It therefore appears that Congress,in defining the.term "employer" 'n Section 2 (2) of the Act,did not contemplate the broad exclusion of allpersons who by tenuous construction might be deemed"instrumentalities"of the Govern-mentIt should be further noted that the Commissioner of Internal Revenue has issuedan opinion holding that a mail contractor,such as the respondent,is not even within thebroad exceptions contained in the above quoted'sections of the Social Security Act.Inter-nal Revenue Bulletin,1937-2, 438.See alsoBuckstaff Bathhouse Company v.McKinley,308 U. S 358.InBuclcstaff Bathhouse Company v.McKinley,308 U S. 358, the Court considered theapplicability of the Social Security Act to a concessionaire of the Secretary of the Interioroperating in a National Park. It there stated :"The mere fact that a private corporation conducts its business under a contract withthe United States does not make it an instrumentality of the latter.Fidelity it DepositSecurity Co v. Pennsylvania,240 U.S.319Petitioner's lease from the Secretary of theInterior 'did not convert it into such an instrumentality.Petitioner'is engaged in its ownbehalf, not the Government's, in the conduct of a private business for a profit.'SeeFed-eral CompressitWarehouse Co. v. McLean,291 U: S 17, 22 . . . The control reserved bythe Government for protection of a governmental program and the public interest is notincompatible with the retention of the status of a private enterprise... .That controlbeing wholly supervisory,isnot to be differentiated from the type of control which theUnited States may reserve over any independent contractor without transforming him intoits instrumentality.Seedames v. Bravo Contracting Co ,302 U S 134, 149 "',In this respect see 18 Ops Att'y. Gen. 389, and 19 Ops.Att'y. Gen. 685,holding inap-plicable to employees of contractors of the United States a statute providing"Eight hoursshall constitute a day'swork for all laborers, workmen and mechanics,now employed, orwho shall hereafter be employed by or on behalf'of the government of the United States "The provisions of the Walsh-Healy Act,dealing specifically with employees of contractorswith the United States, does not relieve the contractor from his obligations under the Act.SeeMatter of Union Envelope Company and EnvelopeWorkers UnionNo. 593, etal.,10N. L. R. B.1147, 1155. JOSEPH R. GREGORY77respondent's employees.These matters lie wholly within the de-termination of the respondent.We find that the respondent is notthe United' States within the meaning of Section 2 (2) of the Act.'We further find that the respondentisanemployer within themeaning of the Act.II.THE ORGANIZATION INVOLVEDUnited Transport Workers Industrial Union, Local 806, is a labororganization affiliated with the Congress of Industrial Organiza-tions.It admits to. membership employees of the respondent.III.THE UNFAIRLABOR PRACTICES-A. The discriminatomy- discharge of William MitchellWilliam Mitchell was discharged by the respondent, Joseph R.Gregory, on December 1, 1939.He, together with a majority of therespondent's truck drivers, had joined the Union during thepreviousmonth.8Mitchell, although paid at the same wage rate as otherdrivers, exercised over them a certain degree of supervisory authority,being in charge of the respondent's operations during Gregory'snumerous absences from New Orleans, and being at alltimes, asGregory described him, the respondent's "leaderman."On November-30, 1939, the day prior to Mitchell's discharge, therespondent received a letter from the Union stating in part that amajority of his employees had designated the Unionas their bar-gaining agent, and requesting a meeting for the purpose of negotiat-ing a contract "covering wages, hours of work, and general workingconditions."On the afternoon of that day, following receipt of the letter, therespondent sought an interview with Raymond Terrio, president ofthe Union.The respondent and Terrio together proceeded to the'office of F. C. Pieper, Regional Director for the Congress of In-dustrialOrganizations.In the interview which ensued, Gregory,7InFleming v. G'regory,36 Fed Supp.776 (E. D. La.),the respondent in this case movedfor the dismissal of a complaint brought against him'under the Fair Labor Standards Act(29 U. S. C. A.,Sections 202,et seq.)which,like the National Labor Relations Act, specifi-cally excludes the United States as"employer"from the effect and operation of its provi-sions.The respondent there contended, in the words of the Court,that he "is a publicagentof the United States in the discharge of his contractual obligations,and further, allpersons employed by him in order that he mai effectively comply with his contractual obli-gations, also become public agents ofthe UnitedStates, and so being are actually 'em-ployees' of the United States."The Court denied the motion to dismiss the complaint.For a somewhat analogous case in which we overruled a claimed exemption under Section2 (2) of the Act, seeMatter of New York Mail & Newspaper Transportation Co.andCom-mittee for Industrial Organization,etc., 4 N. L R B.1066.Cf. alsoMatter of Isbell Con-structionCompanyandBuilding Trades Coiuncll,27 N L R B 472.8 See SectionIII C,infra 78DECISIONSOF NATIONALLABOR RELATIONS BOARDaccording to the testimony of Terrio and Pieper, refused to discussunion proposals, asserting only that he (the respondent) was notsubject to the provisions "of the Wage and Hour Act," and thathe therefore believed himself exempt from the provisions of theNational Labor Relations Act.During the course of this conversation the respondent inquiredwhether all of his employees were. members of the Union.Uponbeing informed that there was one that was not, the respondent asked,according to the undenied testimony of both officials, "Well, is thatWillieMitchell ?"Terrio replied that it was not- Mitchell but an,employee who had been absent during the period of organization.Pieper's testimony, corroborated by Terrio, is undenied that Gregory,upon thus learning that Mitchell had become a union member, said,"Well why didn't Willie [Mitchell] come to me about this matter?He is my leaderman, he should consult me about these things."Henry Washington, a driver employed by the respondent, testifiedwithout denial as follows concerning a conversation which he hadwith Gregory on the night of November 30:He [Gregory] said, "Washington, do you belong to Union?"And I said, "Yes."He said does Willie Mitchell belong tothe-Union, and I said "I don't know."He said, "Yes, he be-longs to the Union, and he knows that you all joined the Unionand didn't tell me anything about it, and all of my business inhis hands, and I have confidence in him," and he asked me whatwould I do, would I fire him.?_On the -morning, following the events above described, Gregorydischarged Mitchell, saying, according to Mitchell, "Willie, any timeI put confidence in a man to-run a business and then he goes up -there and joins the Union without telling me, I don't want him."The respondent asserts in effect that the discharge of Mitchellwas the result of a cumulative series of delinquencies and unauthor-ized acts on the part of that employee.When the respondent under-took the carriage of New Orleans mail on July 1, 1938, he hired forthat purpose the employees utilized by one Charles S. Potter in the'performance of the same function during the previous 8 years.Therespondent alleges that reports were thereafter received by him thatcertain of these employees, led by Mitchell, opposed the hiring andretention of CliffordWills, an employee newly brought into theservice by Gregory when he began operations under the contract,and that "they were trying to run him [Wills] off the job." Therespondent's answer, alleges that this reported conduct on the partof Mitchell was a "reason," although not the principal one, for hisdischarge. JOSEPH R.-GREGORY79Mitchell and several other employees denied in their testimonythatMitchell had lead any attempt to have Wills dismissed.Thesource of Gregory's alleged information to the contrary was notdisclosed in the record.Tom Vaughn, an employee who replacedMitchell as the respondent's working foreman, testified, however,that prior to Mitchell's discharge Gregory had questioned him as towhether such reports were true, and that he had answered, "Yes."Upon cross-examination, however, this witness was unable even toapproximate the date of his statement to Gregory.CliffordWillstestified that he had been informed by Vaughn of the alleged plotagainst him, but admitted that he had never had "any trouble" withMitchell.It seems inconceivable that had Mitchell actively desiredWills' dismissal he, in the exercise of his authority as the' respondent'sworking foreman, would not have manifested his antagonism in, aless devious manner, either by direct discriminatory action againstWills or by making unfavorable reports on Wills' work and abilitiesto the respondent.The respondent admitted that he had neverquestioned either Mitchell orWills concerning the matter.Underall the circumstances, we find that Mitchell did not participate inany movement to oust Wills. Even if, contrary to our finding,Mitchell did participate in a concerted action directed against Wills, orthe respondent believed him to have so participated, the event occurredlong prior to Mitchell's discharge, and in view of the events ofNovember 30,, above described, we are satisfied and find that it wasnot an operative cause of the respondent's decision to dischargeMitchell on December 1, 1939.-The respondent further alleges that he received oral complaintsfrom two postal officials, Hamann and Wbre, concerning Mitchell'sfailure to cooperate in the handling of mail during the period pre-ceding his discharge.Wbre did not testify and the contents of hisalleged report is undisclosed.'Hamann testified that he had re-quested Gregory sometime in the summer or early fall of 1939 toinstruct the respondent's truck drivers to back their trucks to theside of mail cars so as to eliminate the former procedure of carryingmail from car to truck by hand wagon, and that Mitchell had atfirst failed to do so and had then been slow in observing the newprocedure. 'Hamann testified that he spoke twice to Gregory con-cerning the matter and on a third occasion invited Gregory to cometo the station "and see for himself." Thereafter, according toAt the request of the Respondent,the record was left open at the conclusion of the hear-ing for the receipt of a deposition by Wbre.The Trial Examiner directed that the deposi-tion be taken,if practicable,within 10 days from the close of the hearing,or, if not, thatthe respondent request of him an extension of time for that purpose.The deposition hasnot been filed,nor has a request for an extension been received 80DECISIONS OF NATIONAL LABOR .RELATIONS BOARDHamann, "Mr. Gregory came down one night and seen for himself,and after that conditions were better."-The respondent's assertion that Hamann's complaints were opera-tive as factors in Mitchell's discharge is not persuasive.Mitchelltestified that he had acquiesced in and faithfully performed Greg-ory's instructions to back his truck to the mail coach upon first re-ceiving them.There is the distinct possibility that Gregory, afteragreeing to Hamann's request, which, according to Hamann, wasnot mandatory under the respondent's contract but only a "courtesy,"failed to convey the instructions to Mitchell 'until after Hamann'sthird complaint.10It may be noted that several other postal officialswho performed services similar to Hamann testified at the hearingthat Mitchell's work was "always all right"; 11 that his conduct was"cooperative"; 12 that "he knew the work very well".13 In view ofthis testimony it is difficult to believe that Mitchell would deliberatelydisregard Gregory's instructions.14Moreover, in support of our be-lief that Gregory did not convey such instructions to Mitchell untilsome time after receiving Hamann's request, we note a striking dis-crepancy in Gregory's conduct.Hamann testified that after Greg-ory's visit to the station Gregory assured him that he had again spo-ken to Mitchell.l"Yet, Gregory testified that after observing Mitch-ell's slowness in reporting, he did not speak to Mitchell, about thematter, although he had done so at the time of Hamann's first twocomplaints.We fail to understand Gregory's silence if he had infact twice before reprimanded Mitchell.Gregory's admitted silence is, furthermore, indicative of the factthatMitchell's alleged delinquency did not at the time of its oc-currence assume the significance with which it is now invested by therespondent.An infraction of'regulations by one of, the respondent'semployees is, if consequential, reported in writing to the chief clerkof the mail service-by the postal official observing it.This, it wastoHamann's first two complaints were based upon the fact that "the driver didn't comehack" to the mail car but parked his truck outside the station as was the practice beforeHamann made his requestto Gregory.11 So testified by Peter Palmisano, a clerk employed at the same station asHamann.Although he did not observe or supervise Mitchell "every time," Palmisano testified, "I'never had any trouble with Mitchell getting to a [mail] car."13So testified by Daniel Buchner. "He (Mitchell) always tried to make the dispatchesthat were supposed to be made, and if a wagon iNasn't there, or another driver wasn't thereat the time .he would always be willing to take their place "11 So testified by Waldo Frank. "In the event there was any mail left over,-or some otherdriver could not take the mail, he would, out of his turn, bring the mail to the station andsee that everything had been carried out properly and in the right manner." - -- -- - -14Hamann's request and subsequent complaints were addressed only to Gregory and notto Mitchell.Hamann further testified that Mitchell was not insubordinate to him and thatMitchell obeyed his orders when'they were explained to him., This despite the fact thatJohn Morse, a non-union employee of Gregory's, testified that Mitchellin his presence oncerefused Hamann's command that he drive his truck to theside of a mail coach.15 See footnote16,infra. JOSEPH R. GREGORY81testified by all postal officials attendant at the hearing, is an eventwhich reflects upon the character of the service rendered by thecontractor, and might 'cumulatively lead to the imposition of mone-tary penalties by the postmaster or to abrogation of his contract.According to the undenied testimony of the subordinate to whomsuch reports are referred, no written complaints have been filedconcerning Mitchell.The record, however, discloses that there havebeen several involving other employees of the respondent, and thatthe respondent's attention has been called to them.The respondenthas never by discharge or by lay-off disciplined any of the driversinvolved.His inconsistency in alleging Hamann's oral complaintsas causative factors in Mitchell's discharge is apparent.Finally, it may be noted that while Hamann was unable to ap-proximate the dates of his complaints to Gregory, his testimony,reiterated upon cross-examination'16 that "conditions were better"after Gregory's alleged visit to the station amply demonstrates thatthe incident occurred some time before Mitchell's discharge, andfurther that this difficulty had been satisfactorily* adjusted.On the morning of November 30, the day previous-to his discharge,Mitchell made arrangements with Otis Brown, an extra driver thenemployed by the respondent, to drive his truck and to cover hisroute that night.This was a recognized practice among the J!e-spondent's drivers and there is no claim that Mitchell was "at faultin so doing.Later in the day Mitchell informed Gregory of thearrangement, and, according to his testimony, promised Gregoryto go to the station where Brown was to begin the route so as tosee that the substitution occurred on time.Mitchell further testi-fied that he did so, ' and it is admitted by the respondent thatMitchell's schedule was properly met by Brown that night.Therespondent, however, testified that Mitchell had promised to 'appear,not at the station where his route began, but at the post office.Therespondent testified that he himself went to the post office that nightbut that Mitchell did not appear. Consequently, the respondentavers,Mitchell was informed the next morning that his services wereunsatisfactory and he was discharged.As hereinabove stated Mitchell testified in substance that lie wastold by the respondent at the time of his discharge that' he was not"wanted" because lie joined the Union.Gregory denied this testi-10Q [Gregory]was hiding behind somethingwhilehe was watching Mitchell 9A. (By Hamann.)I couldn't tell you that,he told me he was going to watch and see for.himselfNow,where lie hid out at,I don't know , I didn't pay any attention to that.Q. Then he told youhe spoke toMitchell?A. Thatisright.Q And after that, you didn't have any further trouble?A. Afterthat, I didn'thave any further trouble.Mitchell backed up regularly, and he,was on time. 82DECISIONSOF NATIONAL-LABOR RELATIONS BOARDmony. In view, however, of the undenied testimony by Terrio,Pieper, and Washington heretofore set forth concerning the eventsof November 30, 1939, we credit Mitchell's testimony.'We are satis-fied and find that Mitchell's non-appearance at the post office on theevening of November 30 was not the cause of his discharge.Thatincident can at worst be described as a misunderstanding betweenGregory and Mitchell and it is admitted that it did not result inany impairment to the service.The respondent even according tohis own testimony, did not on the following morning -questionMitchell as to the reason for his non-appearance, but summarilydischarged him."'Upon all the evidence we are of the opinion and find that eachof the reasons advanced by the respondent for Mitchell's dischargerepresented t_n afterthought designed to justify in retrospect a dis-charge motivated by Mitchell's newly-discovered union membershipand activity."'We find that the respondent, by discharging William Mitchell onDecember 1, 1939, discriminated in regard to his hire and tenure ofemployment, thereby discouraging membership in the Union, andthereby interfered with, restrained, and coerced his employees inthe exercise of rights guaranteed in Section 7 of the Act.B. Interference, restraint, and coercionFollowing receipt of the Union's letter on November 30, 1939,the respondent, according to the undenied testimony of a number ofhis employees, questioned them concerning their union membership.FelixWalker, an employee so questioned, testified, without contra-diction, that Gregory further stated to him that the Union "wouldn'tdo him any good, . . . that (he) would be throwing money awayputting it in there."Another employee, James Taylor, testified,again without, denial, that Gregory at a later date similarly ad-dressed him saying "that it wouldn't do any good to belong to theUnion ; .. that I would give money to the Union, and I wouldn'tdo any good by that."We find that Gregory in substance madethe above statements.We find that the respondent by these state-ments, and by questioning the above-named and other employeesconcerning their union membership, interfered with, restrained, andcoerced his employees in the exercise of the rights guaranteed inSection 7 of the Act."In striking contrast to the treatmentafforded Mitchellon this occasion is the onlyother disciplinary action ever taken by Gregory against one of his drivelsOn that occa-sion a driver refused point-blank to carry out an order delivered orally by Gregory.Thisdeliberate insubordination resulted in the imposition of a 51/.-day lay-off18 SeeMatter of TheKelly-Springfield Tire CompanyandUnited Rubber IVorteis ofAmerica, Local No. 26, et al, 6 NL R. B 325, 342,Matter of Highway Tiailer Company'andUnited Automobile Workers of America,LocalNo135,etc,3 N L R B 591. JOSEPH R. GREGORY83C. The refusal to bargain collectively1.The appropriate unitThe complaint alleges that "all of the regular and extra drivers ofthe respondent constitute a unit' appropriate for the purposes of col-lective bargaining."The respondent, as far as the record reveals; hasno other employees.Neither the respondent nor the Union haveadvanced any contentions concerning the appropriate. unit contraryto the allegations of the complaint.We find that all regular and extra drivers employed by the respond-ent constituted at all times material herein, and that they now con-stitute a unit appropriate for the purposes of collective bargainingwith respect to wages, rates of pay, hours of employment, and otherconditions of employment, and that the said unit insures to employeesof the respondent the full benefit of their right to self-organizationand to collective bargaining and otherwise effectuates the policiesof the Act.2.Representation by the Union of a majority in the appropriate unitTerrio, the president of the Union, testified that the Union repre-sented 8 of the 11 employees in the appropriate unit on November 29,1939.The names of these members were given in his testimony andthe respondent dick not challenge its very city.Terrio further testified without denial that seven named employeesheld membership in the Union at the time of -the hearing.The re-spondent on that date had, 11 employees on its pay roll.19We find that on November 29, 1939, and at all subsequent timesmaterial herein, the Union was the duly designated representative of amajority of the employees in the appropriate unit and that it, byvirtue of Section 9 (a) of the Act, was the exclusive representativeof all the employees in the unit for the purposes of collectivebargaining.'3.The refusal to bargain collectivelyAs hereinabove stated, the Union by letter dated November 29,1939, requested a meeting with the respondent, and, as above outlined,the respondent in -the ensuing interview refused the Union's requestthat he bargain with it concerning wages, hours of employment, and19 Terrio did not include in his testimony the name of William Mitchell,an employee dis-criminatorily discharged,as above found,prior to the hearing.By virtue of Section 2 (3)of the Act, Mitchell, who retains membership in the Union, is an employee of the respond-ent.Consequently, the Union's actual membership among the employees in the appropriateunit at the time of the hearing totalled 8.The seven union members other than Mitchellwho are now employed by Gregory are those who became members prior to November 29,1939.441843-42-vol. 31-7 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDother conditions of- employment.On January 4, and again on April4, 1940, the Union by letter requested further, meetings with therespondent.The respondent denied having received the former com-munication but admitted receipt of the latter, which enclosed a pro-posed contract drawn by the Union. ' The respondent made no reply.In the respondent's answer to the Board's complaint, which alleged,inter alia, aviolation of the respondent's duty to bargain collectivelywithin the meaning of Section 8 (5) of the Act, the followingparagraph appears :, ,Respondent denies ... [this allegation], except that it is ad-mitted that the respondent has failed to execute the contract'which was sent to him .. ., and the respondent avers that- theterms of said contract are harsh and arbitrary .:. ; respondentfurther -avers that he is willing to enter into a good faith nego-tiation with a representative of any union of which his employeesare members in order to ascertain whether or not a reasonableand fair contract can be executed.-The respondent's denial is without merit.The testimony of Terriospondent refused to bargain collectively with the Union on November30, 1939:The respondent's failure to reply to the Union's requestof April 4, 1940, for a further conference constituted a continuingrefusal to bargain.The record, moreover, shows that Terrio, afterhaving been -served with a copy of the respondent's answer, andhaving noted therein the latter part of the above quoted paragraph;went to the respondent's home in an endeavor to confer with him.The respondent, however, refused to discuss what modifications liedesired in the proposed contract, saying only that "I will see youFriday after the case is heard by the Labor Board."We find that the respondent on November 30, 1939, and at all timesthereafter, refused to, bargain collectively with the Union as theexclusive representative of his employees in the appropriate unit andthat he thereby interfered with, restrained, and coerced his employeesin the exercise of rights guaranteed in Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII, above, occurring in connection with the operations of the re-spondent described in Section I'above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce 'among the severalStates, and tend to lead to labor disputes burdening .and obstructingcommerce and the free flow of commerce., JOSEPH R. GREGORY85THE REMEDYHaving found that the respondent has engaged in certain unfairlabor practices, we shall order him to cease and desist therefrom and,in aid of such cease and desist order, to take affirmative action whichwe find will effectuate the policies of the Act.We have found that the Union on November 29, 1939, and at alltimes thereafter was, and that it is the exclusive representative ofthe employees in the appropriate unit.Having further found thatthe respondent has refused to bargain collectively with the Union assuch representative, we shall order the respondent, upon request, toof the employees in the appropriate unit in respect to rates of pay,wages, hoi4rs of employment, and other conditions of employment.We have found tliat the respondent discriminatorily dischargedWilliam Mitchell on December 1, 1939.The respondent introducedin evidence two communications concerning Mitchell.The first, areport from Hamann addressed to the Chief Clerk, R. M. S., datedMarch 30; 1940, some 4 months after Mitchell's discharge and 10 daysafter issuance of the complaint herein, recited the oral complaintsHamann had made to Gregory, although it made no mention of thefact that Mitchell's conduct had thereafter been corrected.The sec-ond, a letter to Gregory over the signature of Joseph Ferguson,New Orleans Postmaster, after setting forth Hamann's report tothe Chief Clerk, stated :It is evident from Mr. Hamann's report that Willie Mitchellis absolutely lacking in cooperation . . . If Willie Mitchell isstill in your service, you will see to it that he is properly dis-ciplined and inform him that any further insubordination on hispart will result in his dismissal from the service. If he is nolonger in your employ, it will be in the interest of the servicethat he be not reemployed.These documents were both solicited by Gregory.20AlthoughGregory at first denied, he later admitted in his testimony that thelatter had been received by him after a conference- with Ferguson'ssecretary.The Postmaster testified that he had given no considera-tion to the matter and had simply signed the letter which had beenprepared by the secretary.The Postmaster, in response to thequestion, "If the Board should find that Willie Mitchell was dis-20Gregory,some time after Mitchell's discharge, approached Hamann nith the requestthat he put in writing the,substance of his previous oral complaintsHamann replied thathe could not do so under postal regulations and that such reports were made only to theChief Clerk.Thereafter Hamann received an order,from the Chief Clerk to reduce towriting former complaints against Mitchell 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDcharged by Mr. Gregory because of his union activities, you wouldhave no objection to Willie Mitchell being reinstated?", replied, "Iwould not if he were discharged for that purpose".We have sofound.We shall, accordingly, order the respondent to offer WilliamMitchell reinstatement to his former or substantially equivalent posi-tion without prejudice to his seniority and other rights and privi-leges, andto make him whole for any loss of pay he has suffered byreason of his discriminatory discharge by payment to him of a sulnof money equal to the amount he normally would haveearned aswagesfrom the date of his discharge to the date of the offerof rein-statement,lesshis net earnings 21 during said period.The respondent contends in opposition to the remedy above out-lined, however, that Mitchell has secured regular and substantiallyequivalent employment elsewhere ; that he is thereforeno, longer anemployee within the meaning of Section 2 (3) of the Act; and that,sincehe is not an employee, the Board has no power to order hisreinstatement.While we do not adopt the view that the obtainingof otherregularand substantially equivalent employment deprivesthe Board of power to. reinstate individuals who have been dis-chargedfor unionactivities and desire reinstatement,22Mitchell'semployment record since his discharge would not in any event justifythe application of the rule for which the respondent contends.Mitchell received $60 a month while working for the respondent.Following his discharge on December 1, 1939, he recived unemploy-ment compensation payments in the approximate amount of $91.In or'about March 1940 Mitchell obtained periodic employment fromFabacher Drayage Company in New Orleans.During the 3 weekspreceding the hearing, however, work with Fabacher was more avail-able, and over the 3-week period Mitchell's earnings averaged approxi-mately $20 a week. — It appears, from Mitchell's undenied testimony,however, that this work, being due to increased activity on the partof a brewery for which Fabacher hauls, is seasonalin nature.Mitchell does not have any supervisory status with Fabacherand con-sidershimself to be an extra driver for that firm.He desires rein-21By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondent,which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhereSeeMatterof Crossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners of Amer-ica, Lumber and Sawmill'Workers Union,Local2590,8 N. L. R B. 440.Monies receivedfor work performed upon Federal,Stats, county,municipal,or other work-relief projectsshall be considered as earnings.SeeRepublic Steel Corporationv.N. L. R B.,decided byUnited States Supreme Court,November 12, 19402'Matter of Eagle-Pzcher_Mining & Smelting Company, et-al,andInternational Unionof Mine, MilldSmelting Workers, LocalNos. 15, 17,.107, 108, and111,16 N. L R B 727.See also,Continental Oral Company v. National Labor Relations Board,113 F.(2d) 473(C. C. A.,10) ;-cert. granted(limited to this issue only),61 S. Ct. 72. JOSEPH R. GREGORY87statement to his former position.23We find that William Mitchellhas not obtained regular and substantially equivalent employment.Upon the basis of the foregoing findings of fact and upon theentire record in the case, the Board makes the following :CONCLUSIONS OF LAW1.United Transport Workers Industrial Union, Local 806, affili-ated with the Congress of Industrial Organizations, is a labor organ-ization within the meaning of Section 2 (5) of the Act.2.The respondent is an employer, within the meaning of Section2 (2) of the Act.3.The regular and extra truck drivers employed by the respondentat all times-material herein constituted and they now constitute anappropriate unit for_ the purposes of collective bargaining, withinthe meaning of Section 9 (b) of the Act.4.United Transport Workers Industrial Union, Local 806, is, andhas been at all times since November 29, 1939, the exclusive repre-sentative of all the employees in such unit for the purposes of collec-tive bargaining, within the meaning of Section 9 (a) of the Act.5.By refusing and continuing to refuse to bargain collectivelywith United Transport Workers Industrial Union, Local 806, asthe exclusive representative of its employees in the appropriate unit,the respondent has engaged in and, is engaging in unfair labor prac-tices within the meaning of Section 8 (5) of the Act.6.By discriminating in regard to the hire and tenure of employ-ment of, William Mitchell, thereby discouraging membership in theUnion, the respondent has engaged and is engaging in unfair laborpractices within the meaning of Section 8 (3) of the Act.7.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (1) of the Act.8.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7)of the Act.ORDERUpon the basis of the foregoing findings of fact and, conclusionsof law and pursuant to Section 10 (c) of the. National Labor Rela-tions Act, the National Labor Relations Board hereby orders thatthe respondent, Joseph R. Gregory, his agents, successors, and as-signs, shall:23 SeeMatter of Pulaski Veneer CompanyandUnited Brotherhood of Carpenters&Joinersor America,Local Union #1866,10 N. L. R. B.136, 147. 88DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Cease and desist from :(a)Discouraging membership in United Transport Workers In-dustrial -Union, Local 806, affiliated with the Congress of Indus-trialOrganizations, or any other labor organization of his em-ployees by discriminating in regard to their hire and tenure ofemployment or any term or condition of their employment;(b)Refusing to bargain collectively with the United TransportWorkers Industrial Union, Local 806, as the exclusive representativeof his employees employed as regular or extra truck drivers inrespect to rates of pay, wages, hours of employment and otherconditions of employment.(c) In any other manner interfering with, restraining, or coercinghis employees in the exercise of their rights of self-organization, tobargain collectively through representatives of their own choosing,or to engage in concerted activities for the purposes of collectivebargaining or other mutual aid or protection, as guaranteed inSection 7 of the Act;2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Upon request, bargain. collectively with United 'TransportWorkers Industrial Union, Local 806, as the exclusive representativeof his regular and extra truck drivers in respect to rates of-pay,wages, hours of employment and other conditions of employment;'(b)OfferWilliamMitchell immediate and full reinstatementto his former or substantially equivalent position without prejudice'to his seniority and other rights and privileges ;(c)Make whole William Mitchell for any loss of pay he hassuffered by reason of the respondent's discrimination, by paymentto him of a sum of money equal to that which he would normallyhave earned as wages from the date of his discharge to the dateof the offer of reinstatement, less his net earnings during saidperiod ; 24(d)Post immediately in conspicuous places at the garage usedby the respondent for the storage of his trucks or at other suitableand conspicuous places frequented by his drivers, and maintain fora period of at least sixty (60) consecutive days from the date ofposting, notices to his employees, stating: (1) that the respondent-will not engage in the conduct from which he is ordered to ceaseand desist in paragraphs 1 (a), (b), and (c) of this Order; (2) that,the respondent will take the affirmative action set forth in para-'graphs 2 (a), (b), and (c) of this Order; and (3) that the respond-ent's employees are free to become or remain members of United21See footnote 21,supra. JOSEPH R. GREGORY89TransportWorkers Industrial Union, Local 806, - affiliated with theCongress of Industrial Organizations, and that the respondent willnot discriminate against any employee because of membership oractivity in that organization;(e)Notify the Regional Director for the Fifteenth Region, inwriting, within ten (10) days from the date of this Order whatsteps the respondent has taken.to comply herewith.